Citation Nr: 1139002	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO. 07-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from April 1945 to April 1971. He died in  2007. The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In his December 2007 Substantive Appeal (VA Form 9), the appellant requested a Board videoconference hearing. She cancelled that request in a January 2008 statement. Therefore, the Board videoconference hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the appellant's claim of service connection for the cause of the Veteran's death. 

The Veteran was 90 years old at the time of death. His death certificate lists the principal causes of death as respiratory failure due to aspiration pneumonia due to cerebrovascular accident (CVA). No contributory causes of death were listed. At the time of his death, the Veteran had the following service-connected disabilities: varicose veins, rated as 0 percent disabling; and hemorrhoids, rated as 0 percent disabling. The combined service-connected disability rating was 0 percent. See 38 C.F.R. § 4.25 (combined ratings table). 

The appellant asserts that the Veteran's service-connected varicose vein and hemorrhoid disabilities combined with his hypertension were principal or contributory causes of his death. She alleges his service-connected disorders resulted in a weakening of the veins and arteries in his brain, ultimately leading to death by CVA. Stated another way, his service-connected disabilities contributed to his CVA, a primary cause of death listed on his death certificate. The appellant also contends that the Veteran's respiratory failure and aspiration pneumonia, which also are causes of death, are related to in-service treatment for pneumonia, bronchitis, and lung disease. She argues that his respiratory causes of death should be service-connected. See September 2007 Notice of Disagreement (NOD); December 2007 Substantive Appeal (VA Form 9); September 2011 Representative Brief.  

A remand is required in order to comply with the duty to assist and secure any outstanding private terminal hospital records. The Veteran's death certificate indicates he died at Samaritan Hospice in Mount Holly, New Jersey. The death certificate notes he was hospitalized in an inpatient status at this hospice prior to his death. These private, terminal hospital records, if available, may provide more detailed information as to the cause of his death. But they are not present in the claims folder. Private hospital records from Lourdes Medical Center dated in December 2006 also note the Veteran was in a bedridden state at an undisclosed "nursing home" prior to his admission. These nursing home records are not in the claims folder. 

VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1). VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. 38 C.F.R. § 3.159(c)(1). The Agency of Original Jurisdiction (AOJ) should contact the appellant and ask her to submit these records, herself, if she has them in her personal possession or to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain them for her. 

A remand is required in order for the AOJ to obtain a medical opinion addressing what relationship, if any, exists between the Veteran's death and his military service. See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). The AOJ already secured an August 2008 opinion from a VA physician who opined the Veteran's death was not related to his in-service chronic bronchitis and lung disease. However, in the September 2011 Brief, the appellant's representative further alleged that service-connected varicose vein and hemorrhoid disabilities combined with hypertension resulted in a weakening of the veins and arteries in his brain, ultimately leading to death by CVA. A medical opinion must be secured to determine if the Veteran's service-connected varicose vein and hemorrhoid disabilities or his hypertension were principal or contributory causes of his death. 

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant identify all medical records of terminal treatment of the Veteran prior to his death. The appellant should also identify any additional records pertaining to her etiological theory that the Veteran's respiratory / pulmonary problems at death are related to in-service treatment for pneumonia, bronchitis, and lung disease.

(a) After obtaining any appropriate authorizations (e.g., (VA Form 21-4142) for release of medical information, the AOJ must seek to obtain records from each health care provider the appellant identifies.

(b) The records sought must further include all terminal treatment records with Samaritan Hospice dated in January 2007 and any nursing home records in the months prior to the Veteran's death. 

(c) The appellant must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the AOJ.

2. After completion of the above development, the claims file will be forwarded to a qualified physician for a medical opinion as to whether disability incurred in or aggravated by service either caused or contributed to the cause of the Veteran's death.

The following considerations will govern the medical opinion:

(a) The claims file and a copy of this remand will be made available to the reviewing physician, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The reviewing physician will state his or her area of medical specialty. If the reviewing physician is not a cardiologist the physician will state his or her experience and training in the treatment and diagnosis of artery or vein disorders.

(c) After reviewing the claim file, the reviewing physician will provide a medical opinion as to whether the Veteran's service-connected varicose vein and hemorrhoid disabilities caused death, contributed substantially or materially to death, combined with another disorder to cause death, or aided or lent assistance to death. 

(i) In rendering this opinion, the examiner will address whether the Veteran's service-connected varicose vein and hemorrhoid symptoms caused or chronically worsened (i.e., aggravated) his stroke (CVA) that ultimately led to his death. The appellant believes the Veteran's service-connected disorders resulted in a weakening of the veins and arteries in his brain, ultimately leading to his death by CVA.

(ii) The examiner is to be advised that the law defines a principal (primary) cause of death is one that singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one that contributed substantially or materially to death, or combined with another disorder to cause death, or aided or lent assistance to death. 38 C.F.R. § 3.312(c). 

(d) After reviewing the claim file, the reviewing physician will also provide a medical opinion as to whether the Veteran's cause of death by stroke (CVA) listed on the death certificate is related to in-service hypertensive symptoms. 

(i) In rendering this opinion, the physician is advised that in-service examinations dated in February 1967 and February 1971 (at retirement) document the Veteran's reported history of high blood pressure readings. The February 1967 military examiner also noted high blood pressure readings in the past during service. A post-service May 1987 VA examiner reflected that the Veteran had taken medication to treat high blood pressure. 

 (e) The reviewing physician must provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(f) In all conclusions, the reviewing physician must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination--whether the Veteran's service-connected varicose vein and hemorrhoid disabilities, or any other disease or injury that arose during service or is related to service, caused or contributed substantially or materially to the Veteran's death. 

(g) If the physician is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3. Ensure the record is complete and readjudicate the claim. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the appellant an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	

_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


